Exhibit 10.3
 

EXECUTION VERSION


 

INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of January 28, 2011, by and between Capital Bank
Corporation, a corporation organized under the laws of the State of North
Carolina (the “Company”), and [name] (the “Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Indemnitee is a director and/or officer of the Company;

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

WHEREAS, Sections 55-8-50 through 55-8-55 of the North Carolina Business
Corporations Act, and the Company’s Bylaws, as amended (“Bylaws”), authorize the
Company to indemnify and advance expenses to its directors and officers to the
extent provided therein, and the Indemnitee serves as a director and/or officer
of the Company, in part, in reliance on such provisions;

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that Company therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner and the Indemnitee’s reliance on
the Company’s Bylaws, and in part to provide the Indemnitee with specific
contractual assurance that the protection promised by the Company’s Bylaws will
be available to the Indemnitee (regardless of, among other things, any amendment
to or revocation of the applicable provisions of the Company’s Bylaws or any
change in the composition of the governing bodies of the Company or any
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the directors’
and officers’ liability insurance policy of the Company.

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, on its behalf or at its request, as
an officer, director, manager, member, partner, fiduciary or trustee of, or in a
similar capacity with, another Person (as defined below) or any employee benefit
plan, and intending to be legally bound hereby, the parties hereto agree as
follows:

 


                                                                                                                                                                                                                                                        

 

--------------------------------------------------------------------------------

 

 

1.                  Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:

(a)                Agreement:  means this Indemnification Agreement, as amended
from time to time hereafter.

(b)               Board of Directors:  means the Board of Directors of the
Company.

(c)                Claim:  means any threatened, asserted, pending or completed
civil, criminal, administrative, investigative or other action, suit or
proceeding of any kind whatsoever, including any arbitration or other
alternative dispute resolution mechanism, or any appeal of any kind thereof, or
any inquiry or investigation, whether instituted by the Company, any
governmental agency or any other party, that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other, including any
arbitration or other alternative dispute resolution mechanism.

(d)               Indemnifiable Expenses:  means (i) all expenses and
liabilities, including judgments, fines, penalties, interest, amounts paid in
settlement with the approval of the Company, and counsel fees and disbursements
(including, without limitation, experts’ fees, court costs, retainers,
transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event by reason of the fact that
Indemnitee is, was or has agreed to serve as a director, officer, employee or
agent of the Company, or while serving as a director or officer of the Company,
is or was serving or has agreed to serve on behalf of or at the request of the
Company as a director, officer, manager, member, partner, fiduciary, trustee or
in a similar capacity of another Person, or by reason of any action alleged to
have been taken or omitted in any such capacity, whether occurring before, on or
after the date of this Agreement (any such event, an “Indemnifiable Event”),
(ii) any liability pursuant to a loan guaranty (other than a loan guaranty given
in a personal capacity) or otherwise, for any indebtedness of the Company or any
subsidiary of the Company, including, without limitation, any indebtedness which
the Company or any subsidiary of the Company has assumed or taken subject to,
and (iii) any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Company (whether as a fiduciary or otherwise) in connection with
the operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, penalties
assessed by the United States Department of Labor, restitutions to such a plan
or trust or other funding mechanism or to a participant or beneficiary of such
plan, trust or other funding mechanism, or otherwise).

2

 

 

--------------------------------------------------------------------------------

 

 

(e)                Indemnitee-Related Entities:  means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(f)                Jointly Indemnifiable Claim:  means any Claim for which the
Indemnitee shall be entitled to indemnification from both an Indemnitee-Related
Entity and the Company pursuant to applicable law, any indemnification agreement
or the certificate of incorporation, bylaws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or
comparable organizational documents of the Company and an Indemnitee-Related
Entity.

(g)               Loss:  means all losses, Claims, damages, fines, or penalties,
including, without limitation, any legal or other expenses (including, without
limitation, any legal fees, judgments, fines, appeal bonds or related expenses)
incurred in connection with defending, investigating or settling any Claim,
fine, penalty or similar action.

(h)               Person:  means any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

2.                  Basic Indemnification Arrangement; Advancement of
Indemnifiable Expenses.

(a)                In the event that the Indemnitee was, is or becomes a party
to, or witness or other participant in, or is threatened to be made a party to,
or witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, the Company shall indemnify the Indemnitee, or cause
such Indemnitee to be indemnified, to the fullest extent permitted by the laws
of the State of North Carolina in effect on the date hereof and as amended from
time to time, and shall hold the Indemnitee harmless from and against all Losses
that arise by reason of (or arising in part out of) an Indemnifiable Event;
provided, however, that no change in the laws of the State of North Carolina
shall have the effect of reducing the benefits available to the Indemnitee
hereunder based on the laws of the State of North Carolina as in effect on the
date hereof or as such benefits may improve as a result of amendments after the
date hereof.  The rights of the Indemnitee provided in this Section 2 shall
include, without limitation, the rights set forth in the other sections of this
Agreement.  Payments of Indemnifiable Expenses shall be made as soon as
practicable but in any event no later than twenty (20) calendar days after
written demand is presented to the Company, against any and all Indemnifiable
Expenses.

3

 

 

--------------------------------------------------------------------------------

 

 

(b)               Upon request by the Indemnitee, the Company shall advance, or
cause to be advanced, any and all Indemnifiable Expenses incurred by the
Indemnitee (an “Expense Advance”) on the terms and subject to the conditions of
this Agreement, as soon as practicable but in any event no later than twenty
(20) calendar days after written demand, together with supporting documentation,
is presented to the Company.  The Company shall, in accordance with such request
(but without duplication), either (i) pay, or cause to be paid, such
Indemnifiable Expenses on behalf of the Indemnitee, or (ii) reimburse, or cause
the reimbursement of, the Indemnitee for such Indemnifiable Expenses.  The
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any condition that the Board of Directors shall not have determined that the
Indemnitee is not entitled to be indemnified under applicable law.  However, the
obligation of the Company to make an Expense Advance pursuant to this Section
2(b) shall be subject to the condition that, if, when and to the extent that a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that the Indemnitee is not entitled to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by the Indemnitee (who hereby agrees to reimburse the Company) for all such
amounts theretofore paid (it being understood and agreed that the foregoing
agreement by the Indemnitee shall be deemed to satisfy any requirement that the
Indemnitee provide the Company with an undertaking to repay any Expense Advance
if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law).  The Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free. 

(c)                Notwithstanding anything in this Agreement to the contrary,
the Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors of the Company has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce the Indemnitee’s rights under this
Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).

(d)               The indemnification obligations of the Company under Section
2(a) shall be subject to the condition that the Board of Directors shall not
have determined (by majority vote of directors who are not parties to the
applicable Claim) that the indemnification of the Indemnitee is not proper in
the circumstances because the Indemnitee is not entitled to be indemnified under
applicable law.  If the Board of Directors determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of North Carolina having subject matter jurisdiction thereof and in which venue
is proper, seeking an initial determination by the court or challenging any such
determination by the Board of Directors or any aspect thereof, including the
legal or factual bases therefor, and the Company hereby consents to service of
process and to appear in any such proceeding.  If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to be entitled to receive Expense Advances, and the Indemnitee shall
not be required to reimburse the Company for any Expense Advance, until a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law.  Any determination by the Board of
Directors otherwise shall be conclusive and binding on the Company and the
Indemnitee.

4

 

 

--------------------------------------------------------------------------------

 

 

(e)                To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by the Board of
Directors that the Indemnitee is not entitled to indemnification under
applicable law.

(f)                Notwithstanding anything to the contrary herein, the Company
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee for any acts or omissions or transactions from which a director,
officer, employee or agent may not be relieved of liability under applicable
law.

(g)               Notwithstanding any other provisions contained herein, this
Agreement and the rights and obligations of the parties hereto are subject to
the requirements, limitations and prohibitions set forth in state and federal
laws, rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Section 55-8-51 of the North Carolina Business Corporation Act, Section 18(k) of
the Federal Deposit Insurance Act and Part 359 of the Federal Deposit Insurance
Corporation’s Rules and Regulations and any successor regulations thereto.

3.                  Indemnification for Additional Expenses.  The Company shall
indemnify, or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Section 2, which are incurred by the Indemnitee in connection with any action
brought by the Indemnitee, the Company or any other Person with respect to the
Indemnitee’s right to: (i) indemnification or an Expense Advance by the Company
under this Agreement or any provision of the Company’s Restated Articles of
Incorporation, as amended (the “Articles of Incorporation”) and/or Bylaws and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be; provided that the Indemnitee shall be required to
reimburse such Indemnifiable Expenses in the event that a final judicial
determination is made in the Claim (as to which all rights of appeal therefrom
have been exhausted or lapsed) that such action brought by the Indemnitee, or
the defense by the Indemnitee of an action brought by the Company or any other
Person, as applicable,  was frivolous or in bad faith.

5

 

 

--------------------------------------------------------------------------------

 

 

4.                  Partial Indemnity, Etc.  If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of the Indemnifiable Expenses in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled.

5.                  Burden of Proof.  In connection with any determination by
the Board of Directors, any court or otherwise as to whether the Indemnitee is
entitled to be indemnified hereunder, the Board of Directors or court shall
presume that the Indemnitee has satisfied the applicable standard of conduct and
is entitled to indemnification, and the burden of proof shall be on the Company
or its representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

6.                  Reliance as Safe Harbor.  The Indemnitee shall be entitled
to indemnification for any action or omission to act undertaken (a) in good
faith reliance upon the records of the Company, including its financial
statements, or upon information, opinions, reports or statements furnished to
the Indemnitee by the officers or employees of the Company or any of its
subsidiaries in the course of their duties, or by committees of the Board of
Directors, or by any other Person as to matters the Indemnitee reasonably
believes are within such other Person’s professional or expert competence, or
(b) on behalf of the Company in furtherance of the interests of the Company in
good faith in reliance upon, and in accordance with, the advice of legal counsel
or accountants, provided such legal counsel or accountants were selected with
reasonable care by or on behalf of the Company.  In addition, the knowledge
and/or actions, or failures to act, of any other director, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

7.                  No Other Presumptions.  For purposes of this Agreement, the
termination of any Claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.  In addition, neither the failure of the Board of
Directors to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Board of Directors that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

6

 

 

--------------------------------------------------------------------------------

 

 

8.                  Nonexclusivity, Etc.  The rights of the Indemnitee hereunder
shall be in addition to any other rights the Indemnitee may have under the
Articles of Incorporation and Bylaws, the laws of the State of North Carolina,
or otherwise.  To the extent that a change in the laws of the State of North
Carolina or the interpretation thereof (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Articles of Incorporation and Bylaws, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Articles of
Incorporation or Bylaws, it is the intent of the parties hereto that the
Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Articles of Incorporation or Bylaws.  No amendment or alteration
of the Articles of Incorporation or Bylaws or any other agreement shall
adversely affect the rights provided to Indemnitee under this Agreement.

9.                  Liability Insurance.  The Company shall use its reasonable
best efforts to purchase and maintain a policy or policies of insurance with
reputable insurance companies with A.M. Best ratings of “A” or better, providing
Indemnitee with coverage for any liability asserted against, or incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve on behalf of or at the request of the Company as
a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement.  Such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Company.  If the Company has such insurance in effect at the time the
Company receives from Indemnitee any notice of the commencement of an action,
suit or proceeding, the Company shall give prompt notice of the commencement of
such action, suit or proceeding to the insurers in accordance with the
procedures set forth in the policy.  The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

10.              Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

7

 

 

--------------------------------------------------------------------------------

 

 

11.              Amendments, Etc.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.  In the event
the Company or any of its subsidiaries enters into an indemnification agreement
with another director, officer, agent, fiduciary or manager of the Company or
any of its subsidiaries containing a term or terms more favorable to the
indemnitee than the terms contained herein (as determined by the Indemnitee),
the Indemnitee shall be afforded the benefit of such more favorable term or
terms and such more favorable term or terms shall be deemed incorporated by
reference herein as if set forth in full herein.  As promptly as practicable
following the execution by the Company or the relevant subsidiary of each
indemnity agreement with any such other director, officer or manager (i) the
Company shall send a copy of the indemnity agreement to the Indemnitee, and (ii)
if requested by the Indemnitee, the Company shall prepare, execute and deliver
to the Indemnitee an amendment to this Agreement containing such more favorable
term or terms.

12.              Subrogation.  Subject to Section 13, in the event of payment by
the Company under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee with respect
to any insurance policy.  Indemnitee shall execute all papers reasonably
required and shall do everything that may be reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.  The Company shall pay
or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

13.              Jointly Indemnifiable Claims.  Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the
Indemnitee-Related Entities and the Company and the service of the Indemnitee as
a director and/or officer of the Company at the request of the
Indemnitee-Related Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of Indemnifiable
Expenses in connection with any such Jointly Indemnifiable Claim, pursuant to
and in accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities.  Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder.  In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Company under the
terms of this Agreement, and the Indemnitee shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights.  Each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Section 13, entitled to enforce this Section
13 against the Company as though each such Indemnitee-Related Entity were a
party to this Agreement.

8

 

 

--------------------------------------------------------------------------------

 

 

14.              No Duplication of Payments.  Subject to Section 13 hereof, the
Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Company’s Articles of Incorporation and Bylaws, or
otherwise) of the amounts otherwise indemnifiable hereunder.

15.              Defense of Claims.  The Company shall be entitled to
participate in the defense of any Claim relating to an Indemnifiable Event or to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee; provided that if the Indemnitee reasonably believes, after
consultation with counsel selected by the Indemnitee, that (i) the use of
counsel chosen by the Company to represent the Indemnitee would present such
counsel with an actual or potential conflict of interest, (ii) the named parties
in any such Claim (including any impleaded parties) include both (A) the Company
or any subsidiary of the Company and (B) the Indemnitee, and the Indemnitee
concludes that there may be one or more legal defenses available to him that are
different from or in addition to those available to the Company or any
subsidiary of the Company or (iii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then the Indemnitee shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Claim) at the Company’s expense.  The Company shall not be liable
to the Indemnitee under this Agreement for any amounts paid in settlement of any
Claim relating to an Indemnifiable Event effected without the Company’s prior
written consent.  The Company shall not, without the prior written consent of
the Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on all claims that are the subject
matter of such Claim.  Neither the Company nor the Indemnitee shall unreasonably
withhold its or his consent to any proposed settlement; provided that the
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of the Indemnitee.  To the fullest extent
permitted by North Carolina law, the Company’s assumption of the defense of a
Claim pursuant to this Section 15 will constitute an irrevocable acknowledgement
by the Company that any Indemnifiable Expenses incurred by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 2 of this Agreement.

9

 

 

--------------------------------------------------------------------------------

 

 

16.              Binding Effect, Etc.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives.  The Company shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place;
provided that no such assumption shall relieve the Company from its obligations
hereunder and any obligations shall thereafter be joint and several.  This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Company and/or on behalf of
or at the request of the Company as a director, officer, manager, member,
partner, fiduciary, trustee or in a similar capacity of another Person.  Except
as provided in this Section 16, neither party shall, without the prior written
consent of the other, assign or delegate this Agreement or any rights or
obligations hereunder.

17.              Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

18.              Specific Performance, Etc.  The parties recognize that if any
provision of this Agreement is violated by the parties hereto, the Indemnitee
may be without an adequate remedy at law.  Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

19.              Notices.  All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written document delivered in person or sent by telecopy,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other parties:

10

 

 

--------------------------------------------------------------------------------

 

 

(a)                If to the Company, to: 

Capital Bank Corporation

333 Fayetteville Street, Suite 700

Raleigh, North Carolina  27601

Attn: President

Telephone: (919) 645-0868

Fax: (919) 645-6353



with copies to (which copies alone shall not constitute notice):

North American Financial Holdings, Inc.
4725 Piedmont Row Drive
Charlotte, North Carolina 28210
Attn: Christopher G. Marshall
Telephone:  704-554-5901
Fax: 704-964-2442

and

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn: David E. Shapiro
Telephone:  (212) 403-1000   
Fax:  (212) 403-2000

 

(b)               If to the Indemnitee, to the address set forth on Annex A
hereto.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice). 
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

20.              Counterparts.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement.  Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

11

 

 

--------------------------------------------------------------------------------

 

 

21.              Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

22.              Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of North
Carolina applicable to contracts made and to be performed in such state without
giving effect to the principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

12

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

CAPITAL BANK CORPORATION

By:  __________________________
Name:
Title:

INDEMNITEE:

                                                                    
[name]

13

 

 

--------------------------------------------------------------------------------

 